
	

116 SRES 77 ATS: Designating the week of February 16 through 23, 2019, as “National FFA Week,” recognizing the important role of the National FFA Organization in developing young leaders, and celebrating 50 years of female membership in the National FFA Organization. 
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 77
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2019
			Mr. Coons (for himself, Mr. Young, Ms. Baldwin, Ms. Duckworth, Mr. King, Mr. Carper, Mr. Manchin, Mr. Jones, Mr. Merkley, Ms. Hassan, Ms. Klobuchar, Ms. Stabenow, Ms. Smith, Mr. Barrasso, Mr. Risch, Mr. Moran, Mr. Braun, Ms. Collins, Mrs. Capito, Mr. Cassidy, Mr. Cornyn, Mr. Cruz, Mr. Tillis, Mr. Cramer, Mr. Kennedy, Mr. Inhofe, Mr. Crapo, Mr. Rounds, Mr. Hoeven, Mr. Gardner, Mr. Blunt, Mr. Wicker, Mr. Enzi, Ms. Ernst, Mrs. Fischer, Mr. Rubio, Mr. Roberts, Mr. Alexander, Mrs. Hyde-Smith, Mr. Grassley, Mr. Boozman, Mr. Daines, and Mr. Romney) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of February 16 through 23, 2019, as National FFA Week, recognizing the important role of the National FFA Organization in developing young leaders, and
			 celebrating 50 years of female membership in the National FFA
			 Organization. 
	
	
 Whereas Future Farmers of America (FFA) was established in 1928 and is now known as the National FFA Organization;
 Whereas the National FFA Organization is comprised of more than 8,500 chapters in all 50 States, Puerto Rico, the United States Virgin Islands, and Washington, D.C.;
 Whereas more than 650,000 students in secondary schools, community and technical colleges, and universities are members of the National FFA Organization;
 Whereas 2019 marks 50 years of female membership in the National FFA Organization; Whereas the National FFA Organization welcomes students with diverse backgrounds;
 Whereas the mission of the National FFA Organization is to develop the potential of students for premier leadership, personal growth, and career success through agricultural education;
 Whereas, through classroom education and hands-on work experience, the National FFA Organization prepares students for college and a broad range of careers, including more than 255 careers in agriculture;
 Whereas members of the National FFA Organization strengthen their communities through service and by preparing the next generation of leaders to meet agricultural challenges; and
 Whereas members of the National FFA Organization will celebrate National FFA Week during the week of February 16 through 23, 2019: Now, therefore, be it
		
	
 That the Senate— (1)designates February 16 through 23, 2019, as National FFA Week;
 (2)recognizes the important role of the National FFA Organization in developing young leaders and providing educational and career opportunities to students; and
 (3)celebrates 50 years of female membership in the National FFA Organization.